In Sumner v. Bingham, 206 Ala. 266, 89 So. 479, all questions of title to the lands here involved were adjudicated as between Martin T. Sumner and Rosemary Bingham. This included all title of Martin T. Sumner as devisee under the will of Ada H. Sumner and as heir at law of Percy H. Sumner, deceased.
In the present suit, the administrator of the estate of Percy H. Sumner, deceased, is joined as party complainant. It may be conceded that the former decree would not be res adjudicata as against such administrator seeking to recover assets for the payment of the debts of decedent. But the record here shows no such relief sought. The sole relief sought is in favor of Martin T. Sumner, the life tenant. It appears the administrator is brought in as a proper party on the accounting in his interest. Hence, in my *Page 449 
opinion, the former decree is conclusive on all questions of title involved in this suit.
Any opinion of mine on the proper construction of the will of Ada H. Sumner, or on the several questions presented in the divergent views of my Brothers growing out of such construction, would therefore be dictum merely.
For these reasons, I prefer to remain uncommitted on such questions. Otherwise I concur in the decision of the majority.